           Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OMAR MADDOX,                                               )
                                                           )
                Plaintiff,                                 )        Civil Action No. 19-1163
                                                           )        Magistrate Judge Maureen P. Kelly
                          v.                               )
                                                           )        Re: ECF Nos. 56 and 57
SUPERINTENDENT ROBERT GILMORE,                             )
LT. MEDVEC, C.O. GUMBERT, C.O.                             )
SAYLOR, C.O. COLLINS, C.O.                                 )
ZACHARANIC, and SGT. SANTI,                                )
                                                           )
                Defendants.                                )


                                                    OPINION


         Plaintiff Omar Maddox (“Maddox”) initiated this pro se civil right action against officials

and officers at the State Correctional Institution at Green (“SCI – Greene”) alleging in relevant

part that Defendants violated his rights under the Eighth Amendment to the United States

Constitution during an unplanned use of force incident. 1

         Presently before the Court is a Motion for Summary Judgment filed on behalf of

Defendants Lt. Medvec, C.O. Gumbert, C.O. Saylor, C.O. Collins, C.O. Zacharanic, and Sgt. Santi

(collectively, “Defendants”), ECF No. 57, and a Motion for Summary Judgment filed by Maddox,

ECF No. 56. For the reasons that follow, the Defendants’ Motion for Summary Judgment is

granted, and Maddox’s Motion for Summary Judgment is denied. 2




1
 By Order dated March 3, 2020, judgment on the pleadings was entered in favor of Defendants as to Plaintiff’s claims
under the First and Fifth Amendments to the United States Constitution, the Department of Corrections’ Code of
Ethics, and as to all claims against Defendant Superintendent Gilmore. ECF No. 31.

2
  Pursuant to 28 U.S.C. § 636(c), the parties have consented to the jurisdiction of a United States Magistrate Judge to
conduct all proceedings in this case. ECF Nos. 26 and 28.

                                                          1
         Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 2 of 9




I.     FACTUAL AND PROCEDURAL BACKGROUND

       This action arises out of an unplanned use of force against Maddox on August 11, 2017,

when Maddox was observed taking food from another inmate’s meal tray and refused to obey a

series of orders issued by corrections officers. The record includes Maddox’s verified Complaint,

an inmate grievance and a separate grievance response, incident reports filed by all involved

officers, surveillance videos that captured portions of the events at issue, and departmental

investigations of Maddox’s claims of abuse. ECF Nos. 8, 55-1, 59. Upon review, the evidence

establishes that there are no genuine disputes as to any material facts and that measured force was

used to restore order and obtain Maddox’s compliance with several direct orders that he

persistently ignored or verbally and physically challenged.

       In his Complaint, Maddox concedes that he refused an order to return another inmate’s

steak sandwich and then refused orders to leave the dining hall, opting instead to finish his meal.

Id. at 2. When he eventually left the dining hall, Maddox admits he challenged Defendant Santi’s

instructions to proceed to disciplinary custody and “wave[d] his hand.” Id. When ordered to put

his hands down, Maddox acknowledges that he raised both hands to shield his face from the

potential use of oleoresin capsicum (“OC”) spray. Id. He again was ordered to put his hands down

and to “cuff up” to be transferred to “the hole.” Maddox states he orally challenged this directive

and at that point, “someone behind me grabbed my glasses and lifted them up while Officer Collins

sprayed me directly in my eyes.” Id. Maddox was taken to the ground and alleges he was sprayed

again, this time in the nose. In the process of being pinned to apply handcuffs, Maddox claims

several officers leaned on his torso, his legs, and his back, and made it difficult to breathe. Maddox

alleges one of the officers “was on his head,” but he “managed to pull my arms free and wrapped

them around this officer’s thigh pulling his leg toward my head lifting his pelvis and penis… off



                                                  2
         Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 3 of 9




my head.” Id. Maddox states he heard “stop biting me” and that an officer struck him with

handcuffs against the side of his head. At this point, Maddox states he was sprayed in his right

ear, handcuffed, lifted, taken to medical for OC decontamination and treatment and then placed in

the Restricted Housing Unit (“RHU”). Id.

       Surveillance video provided to the Court does not depict the initiation of the use of force;

however, the available video shows that while Maddox was on the ground, officers struggled to

restrain him and deployed OC spray to gain compliance.          ECF No. 59 (Exhibit G, Disc #1).

Viewing this evidence in a light most favorable to Maddox, there are no gratuitous punches or

swings with handcuffs or otherwise and that officers, with knees on the ground, surround Maddox

but are not on top of his torso or head. The incident quickly ends after OC spray is deployed again,

exposing Maddox and at least two corrections officers to its effects. Id.

       In the Complaint and through his facility appeal of misconduct charges, Maddox confirms

the reasons for the use of force, including his refusal to comply with a series of commands to

restore discipline and order, raising his hands despite orders to keep them down, and combatting

officers who attempted to secure him with handcuffs. ECF Nos. 8, 56.

       Two days after the incident, Maddox submitted a grievance and claimed that he suffered

eye strain and migraines related to the loss of his glasses, as well as shoulder pain, back stiffness

and difficulty seeing from his left eye and difficulty hearing from his right ear. ECF No. 59-4.

Maddox further claims that he suffers rhinitis, anxiety and light sensitivity. ECF No. 8. The

investigation summary reveals that immediately after the incident, Maddox was treated for OC

exposure to his eyes and ears, but no other injuries were observed, and no other complaints were

conveyed by him. ECF No. 59-5 at 3. In support of his claimed injuries, however, Maddox presents

a response to a grievance he submitted on August 24, 2020, three years after the incident at issue.



                                                 3
            Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 4 of 9




ECF No. 55-1. The response summarizes medical treatment provided in the summer of 2020 and

reveals that Maddox was prescribed Topomax, Motrin and Excedrin for migraines and headaches,

and that he failed to appear for an evaluation of his hearing. Id. Maddox presents no other evidence

supporting his injury claims, or connecting alleged hearing and vision issues, migraines or

headaches to the use of OC spray three years earlier.

       Apart from Maddox’s OC exposure, the investigation summary reveals that Defendant

Collins sustained a bite wound on his leg, Defendant Zuharanic suffered a knee strain injury, an

unnamed officer sustained a wrist strain, and two guards, including Defendant Santi, suffered

exposure to OC spray. ECF No. 59-1 at 7; ECF No. 59-5 at 3.

       Defendant Gumbert issued Maddox a misconduct for his behavior in the dining hall,

including Maddox’s refusal to obey an order, use of abusive language, and possession of

contraband. ECF No. 59-3 at 1. Defendant Saylor issued a second misconduct related to Maddox’s

behavior outside the dining hall, including assault and threatening an employee, using abusive

language, and refusing to obey an order. ECF No. 59-3 at 2. Maddox appealed the first misconduct

stating he was within his rights under applicable Department of Corrections policy to finish eating

his meal and arguing that charging him with violating an order therefore was improper. ECF No.

56-1. Maddox appealed the second misconduct and while he did not deny the charges, he classified

the incident as a “hate crime stemming from the incident in Charlottesville, Virginia on that same

day.” Id.

       Maddox now seeks compensation for the use of force that he characterizes as a malicious

response to his “participation in his right to eat the evening meal,” and presents a motion for

summary judgment summarily arguing that he has adequately established the violation of his

Eighth Amendment rights.       Defendants present their cross-motion for summary judgment



                                                 4
         Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 5 of 9




contending that the relevant facts are not disputed, and that Maddox fails to establish an Eighth

Amendment excessive use of force claim.

II.    STANDARD OF REVIEW

       1. Summary Judgment

       Rule 56 of the Federal Rules of Civil Procedure provides that: “[t]he court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of

material fact is in genuine dispute if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); see also Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (“A genuine issue

is present when a reasonable trier of fact, viewing all of the record evidence, could rationally find

in favor of the non-moving party in light of his burden of proof”). Thus, summary judgment is

warranted where, “after adequate time for discovery and upon motion ... a party ... fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Marten v. Godwin, 499 F.3d 290, 295 (3d

Cir. 2007) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

       The moving party bears the initial burden of demonstrating to the court that there is an

absence of evidence to support the non-moving party’s case. Celotex, 477 U.S. at

322; see also Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 140 (3d Cir. 2004). “[W]hen

the moving party has carried its burden under Rule 56(c), its opponent must do more than simply

show that there is some metaphysical doubt as to the material facts.... Where the record taken as a

whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine




                                                 5
           Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 6 of 9




issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)) (internal quotations omitted).

         In deciding a summary judgment motion, a court must view the facts in the light most

favorable to the nonmoving party and must draw all reasonable inferences and resolve all doubts

in favor of the nonmoving party. Matreale v. N.J. Dep't of Military & Veterans Affairs, 487 F.3d

150, 152 (3d Cir. 2007); Woodside v. Sch. Dist. of Phila. Bd. of Educ., 248 F.3d 129, 130 (3d Cir.

2001).

         2. Pro Se Pleadings and Filings

         Pro se pleadings and filings, “however inartfully pleaded,” must be held to “less stringent

standards than formal pleadings drafted by lawyers” Haines v. Kerner, 404 U.S. 519, 520 (1972).

If the court can reasonably read pleadings to state a valid claim on which the litigant could prevail,

it should do so despite failure to cite proper legal authority, confusion of legal theories, poor syntax

and sentence construction, or litigant’s unfamiliarity with pleading requirements.                Boag v.

MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Brierley, 414 F.2d 552,

555 (3d Cir. 1969) (A “petition prepared by a prisoner ... may be inartfully drawn and should …

be read ‘with a measure of tolerance’”); Freeman v. Department of Corr., 949 F.2d 360 (10th Cir.

1991). Under our liberal pleading rules, a district court should construe all allegations in a

complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997) (overruled on

other grounds); see also Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing Fed. R. Civ. P.

12(b)(6) standard); Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir. 1990) (same).

         Still, there are limits to the court’s procedural flexibility — “pro se litigants still must allege

sufficient facts in their complaints to support a claim .... they cannot flout procedural rules — they

must abide by the same rules that apply to all other litigants.” Mala v. Crown Bay Marina, Inc.,



                                                     6
         Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 7 of 9




704 F.3d 239, 245 (3d Cir. 2013) (citations omitted). Thus, because Maddox is a pro se litigant,

this Court will consider the facts and make inferences where it is appropriate.

III.   DISCUSSION

       In assessing a prisoner’s claim that excessive force was used in violation of the Eighth

Amendment, the inquiry turns on “whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S.

1, 6-7 (1992). The Court examines several factors in making this determination, including: (1) “the

need for the application of force”; (2) “the relationship between the need and the amount of force

used”; (3) “the extent of injury inflicted”; (4) “the extent of the threat to the safety of staff and

inmates, as reasonably perceived by responsible officials on the basis of the facts known to them”;

and (5) “any efforts made to temper the severity of a forceful response.” Brooks v. Kyler, 204 F.3d

102, 106 (3d Cir. 2000) (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)).

       The United States Court of Appeals for the Third Circuit has determined that the use of

chemical agents “is not ‘a per se violation of the Eighth Amendment....’” Passmore v. Ianello, 528

F. App’x 144, 147–48 (3d Cir. 2013) (quoting Soto v. Dickey, 744 F.2d 1260, 1270 (7th

Cir.1984)). “Rather, ‘[t]he use of mace, tear gas or other chemical agent of the like nature when

reasonably necessary to prevent riots or escape or to subdue recalcitrant prisoners does not

constitute cruel and inhuman punishment.’” Id. (citing Michenfelder v. Sumner, 860 F.2d 328, 336

(9th Cir. 1988)) (policy allowing use of taser guns on inmate who refused to submit to a strip

search does not constitute cruel and unusual punishment); Spain v. Procunier, 600 F.2d 189, 195

(9th Cir. 1979) (the use of tear gas “in small amounts may be a necessary prison technique if a

prisoner refuses after adequate warning to move from a cell or upon other provocation presenting

a reasonable possibility that slight force will be required.”); Clemmons v. Greggs, 509 F.2d 1338,



                                                 7
           Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 8 of 9




1340 (5th Cir. 1975) (the use of tear gas when reasonably necessary to subdue recalcitrant prisoners

does not violate the Eighth Amendment)); and see Gibson v. Flemming, No. 20-1669, 2020 WL

7775501, at *1 (3d Cir. Dec. 30, 2020) (“[t]he use of chemical agents to subdue recalcitrant

prisoners is not cruel and unusual when reasonably necessary.”).

         The undisputed evidence, including Maddox’s own pleadings and exhibits, shows: (1) that

there was a need for the application of force; (2) that the relationship between the need and the use

of force was reasonable; (3) a lack of injuries inflicted; and (4) efforts were made to temper the

severity of the forceful response. Maddox concedes that throughout the incident, he refused to

cooperate by returning another inmate’s meal, refused to leave the dining hall as ordered, refused

to move to disciplinary custody, raised his hands when ordered to cuff up, and physically

combatted efforts to restrain him. The undisputed evidence further establishes that to the extent

that Maddox suffered OC exposure, he immediately received medical treatment as well as ongoing

treatment for headaches he attributes to the incident. Finally, there is no medical evidence

establishing hearing loss or any other injury related to the incident. Under these circumstances

and on the record presented, the use of force was unfortunately necessary to restore order and

discipline, and there is no genuine dispute that force was not applied maliciously or sadistically

but for the purpose of maintaining order. Gibson v. Flemming, 2020 WL 7775501, at *3; Monroe

v. Phelps, 520 F. App’x 67, 70 (3d Cir. 2013). 3


3
  At summary judgment, “where there are video recordings of the incident in question, we need not adopt the non-
movant’s version of the facts if the recording ‘blatantly contradict[s]’ the non-movant’s version ‘so that no reasonable
jury could believe it.’” McDowell v. Sheerer, 374 F. App’x. 288, 291-92 (3d Cir. 2010) (citing Scott v. Harris, 550
U.S. 372, 380-81 (2007)). In this case, video does not capture the initiation of the use of force. Accordingly, the Court
accepts Maddox’s representation that after raising his hands at Officer Collins and refusing to cuff up, his glasses were
removed and OC spray was directed at his face to restore order. The remainder of the incident was captured on video
and even if viewed in the light most favorable to Maddox, reflects that force was not used maliciously and sadistically.
See also McCullon v. Saylor, 2013 WL 1192778, at *14 (M.D. Pa. Mar. 4, 2013) (“[I]n assessing ... claims in a case
where an encounter is captured on videotape we are mindful of the fact that when [the] ‘videotape refutes [an inmate's]
assertion that defendant[s] used excessive force,’ or when the ‘video shows that [an inmate] did not suffer any physical
distress’ ... we should conclude ‘viewing the evidence in the light most favorable to [the inmate that], no reasonable

                                                           8
           Case 2:19-cv-01163-MPK Document 67 Filed 03/26/21 Page 9 of 9




IV.      CONCLUSION

         For the foregoing reasons, Defendants’ Motion for Summary Judgment is properly granted,

and Maddox’s Motion for Summary Judgment is properly denied. An appropriate order follows.



                                                       /s/ Maureen P. Kelly
                                                       MAUREEN P. KELLY
                                                       UNITED STATES MAGISTRATE JUDGE


Dated: March 26, 2021


cc:      All counsel of record by Notice of Electronic Filing

         Omar Maddox
         JL-1018
         SCI- Forest
         PO Box 945
         Marienville, PA 16239




finder of fact could view the video of the incident and determine that [defendants] acted maliciously and sadistically,’
and may enter summary judgment on the excessive force claim.”) (quoting Tindell v. Beard, 351 F. App’x. 591, 596
(3d Cir. 2009)).

                                                           9
